Citation Nr: 1537894	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-44 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for hypertension.

2.  Service connection for erythromelalgia (claimed as blood circulation disorder). 

3.  Service connection for a respiratory disorder. 

4.  Service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to January 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in St. Petersburg, Florida, has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

On the November 2009 VA Form 9, the Veteran marked the appropriate line to indicate that he would appear at a hearing before the Board at the RO (Travel Board hearing).  In a January 2010 statement, the Veteran checked the box indicating that he waived the right to an in-person hearing and that he desired a videoconference hearing at the RO before a member of the Board in Washington, DC.  In February 2015, VA sent correspondence to the Veteran informing him that he was scheduled for a Travel Board hearing, which he originally requested on the November 2009 VA Form 9, in March 2015 at the RO in St. Petersburg, Florida.  The Veteran did not report for the hearing and the Veteran did not respond or indicate that he wished to be scheduled for another Board hearing.  As such, the Board deems the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2015).  The Veteran was not prejudiced by being scheduled for a Travel Board hearing instead of a videoconference hearing as per his January 2010 statement.  Travel board hearings and videoconference hearings are held at the RO, so the Veteran would not have had to report to the Travel Board hearing at a different location.  

The record reflects that a May 2012 rating decision granted service connection for posttraumatic stress disorder (PTSD) and pseudofolliculitis barbae (PFB).  In a January 2013 notice of disagreement (NOD), the Veteran expressed disagreement with the initial ratings assigned for PTSD and PFB.  In November 2014, a statement of the case was issued with respect to the PTSD and PFB rating issues.  While a February 2015 authorized representative statement in lieu of VA Form 646 discussed the PTSD and PFB rating issues, it does not appear that the Veteran perfected an appeal with respect to these issues by filing a VA Form 9, or a statement in lieu thereof, within 60 days of the November 2014 SOC or within one year of the May 2012 rating decision.  As such, the PTSD and PFB rating issues are not before the Board on appeal. 

The issue of service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There was no hypertension, erythromelalgia, or any neurovascular injury or disease during service, and no chronic symptoms of hypertension or erythromelalgia were manifested during active service.

2. Symptoms of hypertension and erythromelalgia have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from active service. 

3. Hypertension and erythromelalgia were first manifested more than a year after service separation and are not causally or etiologically related to active service.

4. The Veteran has a current COPD disability. 

5. Symptoms of COPD did not begin in service.
 
6. The currently diagnosed COPD is not etiologically related to service.




CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for erythromelalgia (claimed as blood circulation disorder) are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in May 2008, prior to the initial adjudication of the claims in November 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the April 2012 VA examination report, and the Veteran's written statements.  

VA will provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

In connection with the claim for service connection for a lung disorder, the Veteran was afforded a VA examination in April 2012, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination report contains all the findings needed to decide the claim for service connection for a lung disorder, including the Veteran's history and a rationale for the opinions given.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As to the claims for service connection for hypertension and erythromelalgia, the Veteran's service treatment records are negative for any symptoms, manifestations, or diagnosis of any of the above referenced disorders, and the Veteran has denied any vascular problems at service separation.  Moreover, as explained below, the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant injury, disease, or event pertaining to any of the above-referenced disorders in service; therefore, there is no duty to provide a VA medical examination or opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  There is no in-service injury, disease, or event to which a competent medical opinion could relate any current hypertension, erythromelalgia, or any vascular or neurological disorder, or a factual basis of continuous symptoms of hypertension or erythromelalgia since service that would support an opinion.  Any such opinion purporting to relate a current hypertension, erythromelalgia, or any vascular or neurological disorder to service would necessarily be speculative because it would purport to relate the current disability to something that did not occur in service.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  For these reasons, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for hypertension and erythromelalgia.  See 
38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Accordingly, referral of service connection for hypertension and erythromelalgia for a VA examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating service connection for hypertension and erythromelalgia.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duties to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, hypertension and erythromelalgia, which may be considered a vascular and organic disease of the nervous system, are listed as "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for hypertension and erythromelalgia.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a respiratory disorder.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and hypertension and erythromelalgia (as a vascular and/or organic disease of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hypertension and Eryrthromelalgia

The Veteran has generally asserted that service connection is warranted hypertension and erythromelalgia (claimed as blood circulation disorder).  The Veteran did not provide any specific contentions in support of this contention. 

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2015). 

Erythromelalgia is a disease affecting the feet and sometimes the hands marked by paroxysmal bilateral vasodilation with burning pain, increased skin temperature and redness.  See Dorland's Illustrated Medical Dictionary 653 (31st ed. 2007).  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of hypertension, erythromelalgia, or vascular or neurological injury or disease during service, chronic symptoms of hypertension or erythromelalgia during service, or continuous symptoms of hypertension or erythromelalgia since service separation, including symptoms manifested to a compensable degree within one year of service.  Service treatment records show that blood pressure readings were not elevated during service, including at the January 1979 service separation examination.  Service treatment records are also absent of any complaint of, diagnosis of, or treatment for hypertension, erythromelalgia, or any vascular or neurological disease.  The January 1979 service separation examination shows a normal medical evaluation of the vascular and neurologic systems.  On the concurrent service report of medical history completed by the Veteran at service separation, the Veteran denied current symptoms or a history of high or low blood pressure, and skin disease (which, if present, would have shown manifestation of erythromelalgia on upper or lower extremities). 

Because the Veteran's vascular system and skin were evaluated as normal at service separation and the Veteran specifically denied current or past symptoms at that time, was specifically asked about past and present hypertension, vascular, and skin symptoms and denied having any such symptoms on the January 1979 service report of medical history completed at service separation, the Board finds that high blood pressure, other neurovascular symptoms or disease, and skin disease or symptoms would have ordinarily been recorded during service or at service separation; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of hypertension, erythromelalgia, or neurovascular symptoms or disability during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Based on the foregoing, while the record shows a current diagnosis of hypertension, because the weight of the evidence is against a finding of an injury, disease, or event of hypertension, erythromelalgia, or any neurovascular or skin disease during service, service connection for hypertension and erythromelalgia (claimed as blood circulation disorder) is not warranted on a direct theory of entitlement.  See 38 C.F.R. § 3.303(d); Holton, 557 F.3d at 1366.

The Board next finds that weight of the lay and medical evidence of record demonstrates that symptoms of hypertension and erythromelalgia were not continuous since service separation, that hypertension and erythromelalgia did not manifest to a compensable degree within a year of service separation, and that hypertension and erythromelalgia did not manifest until many years after service separation.  

A 10 percent rating for hypertension requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or history of diastolic pressure predominantly 100 or more, which requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  The earliest indication in the record of the Veteran meeting any of the above-referenced criteria was in a November 1999 private treatment record showing blood pressure reading of 169/92.  See November 1999 Comanche County Memorial Hospital treatment record.  While a June 1999 private treatment record shows that the Veteran reported high or low blood pressure, the Veteran did not assert, and the record does not indicate that the Veteran had high blood pressure readings since service or within one year of service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Moreover, in 1999, blood pressure readings were measured at 130/70 and 155/96.  As such, this evidence fails to satisfy the provisions of presumptive service connection for hypertension based on "continuous" post-service symptomatology or manifestation to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307 and 3.309. 

A 10 percent rating for erythromelalgia requires characteristic attacks that occur less than daily but at least three times per week and that respond to treatment.  A "characteristic attack" of erythromelalgia consists of burning pain in the hands, feet, or both, usually bilateral and symmetrical, with increased skin temperature and redness, occurring at warm ambient temperatures.  38 C.F.R. § 4.104, DC 7119.  The Veteran did not assert, and the record does not indicate, that the Veteran had any of the above-referenced erythromelalgia symptoms since service or within one year of service separation.  The earliest indication of symptoms of erythromelalgia is in a December 2007 private treatment record noting anterior tibial edema in the lower extremities.  See Buchanan, 451 F.3d 1336; see also Maxson 230 F.3d at 1333.  Moreover, post-service treatment records show normal skin and neurologic medical findings and no tenderness or edema of upper and lower extremities.  See e.g. June 1999, April 2000, March 2006, and July 2006 Comanche County Memorial Hospital treatment records.  As such, this evidence fails to satisfy the provisions of presumptive service connection for erythromelalgia based on "continuous" post-service symptomatology or manifestation to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307 and 3.309.

In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal, and service connection for hypertension and erythromelalgia (claimed as blood circulation disorder) must also be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Respiratory Disorder

The Veteran contends that service connection for a respiratory disorder is warranted due to pneumonia sustained during service.  See April 2012 VA examination report.

The Board finds that the Veteran has a current respiratory disability of chronic obstructive pulmonary disease (COPD).  The April 2012 VA examination report shows a diagnosis of COPD.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed COPD had its onset in service or is otherwise causally or etiologically related to service, including to the findings and symptoms experienced during service.  Service treatment records show that the Veteran was treated for pneumonia during service.  See e.g. December 1978 and January 1979 service treatment records.  A January 1979 service separation examination shows findings of rales in the right lower lobe of the chest and resolving pneumonia with treatment with Erythromycin and a concurrent x-ray report showed normal radiological findings of the chest and lungs.  The January 1979 service report of medical history at separation shows that the Veteran denied asthma, pain or pressure in chest, and chronic cough.  COPD did not have its onset until years after service in April 2010 when an x-ray report showed findings compatible with COPD.  See April 2012 VA examination report.  The earliest post-service evidence of respiratory disease in the record is treatment for bronchitis in November 1999, which is approximately 20 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  A June 1999 private treatment record shows that the Veteran denied current symptoms or a history of asthma, emphysema, or breathing problems.  A concurrent private radiology report shows an assessment that the pulmonary vasculature was normal with no active infiltrates seen in either lung field.

The medical opinion of record further weighs against finding that COPD is causally or etiologically related to service.  In an April 2012 VA respiratory examination report, the VA examiner noted the Veteran's cigarette smoking habit as well as the treatment for pneumonia during service.  After review of the Veteran's in-service and post-service treatment records, as well as current respiratory symptoms and treatment, the April 2012 VA examiner opined that the current COPD was less likely than not incurred in or caused by treatment for pneumonia in service.  In reaching this conclusion, the April 2012 VA examiner reasoned that the Veteran's pneumonia in service was resolved with no chronicity or follow up or consequence.  

The Board finds that the April 2012 VA examination report is probative with respect to service connection for COPD, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the April 2012 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed COPD is not etiologically related to service.  There is no contrary medical evidence or medical opinion of record.


While the Veteran is competent to report symptoms such as chronic cough and shortness of breath, the Board finds that, in this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current COPD.  The only link between the Veteran's COPD and active service is the Veteran's general contention during the appeal period.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Although the Veteran has asserted that COPD is causally related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current COPD.  The etiology of the Veteran's COPD is a complex medical etiological question dealing with the origin and progression of the respiratory system in addition to the relationship between COPD and history of smoking and pneumonia, and COPD is a disorder diagnosed primarily on clinical findings, physiological testing, and x-rays.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between his COPD and active service because such a medical opinion requires specific medical knowledge and training.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the foregoing, the weight of the evidence is against a finding that COPD was incurred in or was otherwise caused by active service.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against 

service connection for a respiratory disorder; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for hypertension is denied

Service connection for erythromelalgia (claimed as blood circulation disorder) is denied. 

Service connection for a respiratory disorder is denied.


REMAND

Service Connection for Bilateral Foot Disorder

The Veteran has generally contended that service connection is warranted for a bilateral foot disorder.  The Veteran did not provide specific contentions as to why service connection is warranted. 

The Board finds that the Veteran's bilateral foot disorder preexisted service and was "noted" upon service entrance.  While the April 1978 service enlistment examination report shows a normal medical evaluation of the feet, the examiner noted hammer toes.  Accordingly, in order to establish service connection for a bilateral foot disorder, there has to be a showing of aggravation (worsening beyond normal progression) of a bilateral foot disorder during service.

The January 1979 service separation examination report shows an abnormal medical evaluation of the feet and a notation of bilateral hammer toes with medial bunions (asymptomatic), which may indicate some worsening.  However, it is unclear if such worsening was permanent and beyond normal progression, and the record is unclear as to the presence of a current bilateral foot disability.

As such, this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A VA examination with medical opinion is needed to help determine whether the preexisting bilateral foot disorder was aggravated (permanently worsened beyond a normal progression) during service. 

Accordingly, the issue of service connection for bilateral foot disorder is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with opinion in order to assist in determining the etiology of any current bilateral foot disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

a. Please list all diagnoses pertaining to any bilateral foot disorder.

b. For each bilateral foot disorder, is it at least as likely as not (i.e., probability of 50 percent or more) that such bilateral foot disorder was aggravated (worsened beyond normal progression) during the Veteran's military service?    

2. Thereafter, the issue of service connection for a bilateral foot disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).    This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


